Case 3:20-cv-00063-TCB-RGV Document 1-1 Filed 04/30/20 Page 1 of 38

EXHIBIT A

 
Case 3:20-cv-00063-TCB-RGV Document 1-1 Filed 04/30/20 Page 2 of 38

SUMMONS SG-85-1

Clyde Castleberry Go.. Cavington, GA. 30015

IN THE SUPERIOR /A@S42E COURT OF SAT

STATE OF GEt TA

COUNTY

Darryl YY. Reshaus GONGACTON 990 V- OGL _

wre

 

 

 

 

 

PLAINTIFF
| VS. S, .
\ .
Se bet fatty j'o Yi Cia4
tA c i
wh
DEFENDANT s
in
SUMMONS . a

 

TO THE ABOVE NAMED DEFENDANT:

You are hereby summoned and required to file with the Clerk of said court and serve upon the Plaintiff's attorney, whose name
and address is: L “. -
! —bAeeye Feerlaw
SYS PHILLIPS D2.
“—— af ~
FAVETIEVIUE, Co”
ZBowy

an answer to the complaint which is herewith served upon you, within 30 days after service of this summons upon you, exclusive

of the day of service. If you fail to do so, judgment by default will be taken against you for the relief demanded in the complaint.
rid fo YA tay oda ch 2000 0

Clerk of SuperiorStanr Court

SC Setter £82

Beputy Clerk

INSTRUCTIONS: Attach addendum sheet for additional parties if needed, make notation on this sheet if addendum sheet is used.

 

 
Case 3:20-cv-00063-TCB-RGV Document 1-1 Filed 04/30/20 Page 3 of 38

IN THE SUPERIOR COURT OF THE STATE OF GEORGIA

COUNTY OF FAYETTE
wn
a
m
C.
Darryl M. Reshaw, Pro Per, CIVIL ACTION “4
FILE NO: 8
Plaintiff = 8
JO0ROV-O198 8
£ tn
VS. LO 5 2
SELECT PORTFOLIO SERVICING,
INC., JURY TRIAL DEMANDED
Defendant

 

 

VERIFIED COMPLAINT FOR LACK OF STANDING TO FORECLOSE,
FRAUD IN THE CONCEALMENT, FRAUD IN THE INDUCEMENT,
UNCONSCIONABLE CONTRACT, BREACH OF CONTRACT, BREACH
OF FIDUCIARY DUTY, SLANDER OF TITLE, DAMAGES AND RELIEF

COMES NOW, Plaintiff, Darryl M. Reshaw, proceeding in propria persona, and who

files Plaintiff's VERIFIED COMPLAINT against Defendant SELECT PORTFOLIO
SERVICING, INC., and shows unto this Court as follows evidence taken from a

Mortgage Compliance Investigations Chain of Title Analysis to prove clearly and

conclusively that the Defendant does not have standing and has no interest in Plaintiff's

pg. 1

Be OT WU OT UBL Wate

 

 
Case 3:20-cv-00063-TCB-RGV Document 1-1 Filed 04/30/20 Page 4 of 38

property and that Defendant by extreme and outrageous conduct, intentionally,

maliciously and/or recklessly has caused severe emotional distress to Plaintiff:

JURISDICTION
1. Venue is proper in FAYETTE County, as the actions complained of occurred in FAYETTE
County. This Court has jurisdiction over this matter pursuant to the State Constitution and

statute.

THE PARTIES
2. Plaintiff is now, and at all times relevant to this action, a resident of the County of
FAYETTE, State of Georgia.

3.  Atall times relevant to this action, Plaintiff owned and has superior claim to the Real
Property (the “Home”) located at 345 Phillips Drive, Fayetteville, Georgia 30214,

4. Defendant SELECT PORTFOLIO SERVICING, INC. (SPS) is a corporation
organized under the laws of Nevada with a principal place of business in 3815S West Temple,
Salt Lake City, Utah 84115 and is a citizen of the State of Utah for diversity purposes, and doing
business in the state of Georgia. They will be served through their Registered Agent:
Corporation Service Company, located at 40 Technology Parkway, South, Norcross, GA
30092, Gwinnett County, Georgia. A copy of this complaint and summons will be mailed to
the above addresses Priority Mail with delivery confirmation.

5. Successor in Interest, COUNTRYWIDE BANK was a corporation, 4 Non-Depository Payor
Bank doing business in the County of FAYETTE, State of Georgia. Plaintiff is further informed
and believes, and thereon alleges, that COUNTRY WIDE BANK was the account debtor of the
instant matter in a capacity of accommodated party in interest to a 26 ULS. Code § 1031 ~—-
Exchange of property held for productive use or investment warehouse line of credit, here after
more particularly described in this Complaint.

6. Successor in Interest, DB STRUCTURED PRODUCTS, INC. is the “Sponsor/Seller” for
bankruptcy remote Special Purpose Vehicle DEUTSCHE ALT-A SECURITIES, INC. |
MORTGAGE LOAN TRUST, MORTGAGE PASS-THROUGH CERTIF ICATES SERIES

9007-OA3. Plaintiff is further informed and believes, and thereon alleges, that DB
pg. 2

 
Case 3:20-cv-00063-TCB-RGV Document 1-1 Filed 04/30/20 Page 5 of 38

STRUCTURED PRODUCTS, INC. was acting in the capacity of a qualified intermediary for
credit swap conveyances associated to the to the 26 U.S. Code § 1031 — Exchange of property
held for productive use or investment warehouse line of credit, here after more particularly
described in this Complaint.
7. Successor in Interest, HSBC BANK USA is a corporation doing business in the County of
FAYETTE, State of Georgia. HSBC BANK USA is the purported “Depositor” for bankruptcy
remote Special Purpose Vehicle DEUTSCHE ALT-A SECURITIES, INC. MORTGAGE LOAN
TRUST, MORTGAGE PASS-THROUGH CERTIFICATES SERIES 2007-OA3. Plaintiff is
further informed and believes, and thereon alleges that HSBC BANK USA was acting in the
capacity of a qualified intermediary for credit swap conveyances associated to the 26 U.S. Code
§ 1031 — Exchange of property held for productive use or investment warehouse line of credit,
mote particularly described in this Complaint.
8. Successor in Interest, HSBC ‘BANK USA, NATIONAL ASSOCIATION, acting in the
capacity of Trustee for the bankruptcy remote Special Purpose Vehicle DEUTSCHE ALT-A
SECURITIES, INC. MORTGAGE LOAN TRUST, MORTGAGE PASS-THROUGH
CERTIFICATES SERIES 2007-0A3 is doing business in the County of FAYETTE, State of
Georgia. Plaintiff is informed and believes, and thereon alleges that HSBC BANK USA,
NATIONAL ASSOCIATION acting in the capacity as Junior Secured Party to
COUNTRYWIDE BANK in the special purpose vehicle (SPV) transaction scheme is offering
securities to the secondary market for the purpose of obtaining certificate holder’s acquired. funds
by Special Deposit to execute a 26 U.S. Code § 1031— Exchange of property held for productive
use or investment warehouse line of credit, more particularly described in this Complaint.
9. Successor in Interest, MORTGAGE ELECTRONIC REGISTRATION SERVICES, INC.
(MERS) i is a corporation doing business in the County of FAYETTE, State of Georgia. Plaintiff
is informed and believes, and thereon alleges that MERS was acting in the capacity of electronic
agent asa purported Nominee/Beneficiary for COUNTRYWIDE BANK under the Security
- Deed; subsequently acting in a capacity of bailor/bailee for each successor in interest of the
bankruptcy remote Special Purpose Vehicle DEUTSCHE ALT-A SECURITIES, INC.
MORTGAGE LOAN TRUST, MORTGAGE PASS-THROUGH CERTIFICATES SERIES

pg. 3

 
Case 3:20-cv-00063-TCB-RGV Document 1-1 Filed 04/30/20 Page 6 of 38

2007-OA3 associated to the 26 U.S. Code § 1031— Exchange of property held for productive use
or investment warehouse line of credit, more particularly described in this Complaint.

10. Plaintiff does not know the true names, capacities, or basis for liability of Successors in
Interest as each party named in some manner is liable to Plaintiff, or claims some right, title, or
interest in the Property. Plaintiff will amend this Complaint to allege their true names and
capacities when ascertained through discovery. Plaintiff is informed and believes, and therefore
allege that at all relevant times mentioned in this Complaint, Defendant and Successors in
Interest are responsible in some manner for the injuries and damages to Plaintiff so alleged and
that such injuries and damages were proximately caused by Defendant and each of Successors in
Interest.

10. Plaintiff is informed and believes, and thereon alleges that at all times herein mentioned in
this Complaint, the Defendant and each of the Parties in Successor Interests were the agents,
employees, servant and/or the joint-ventures of the Defendant, and each of them, and in doing
the things alleged herein below, and were acting within the course and scope of such agency,

employment and/or joint venture.

GENERAL ALLEGATIONS

11. This is not a Frivolous Action, this is an Action established by clear, unequivocal and
convincing evidence brought forth by Plaintiff for substantiated fraud in the inducement (See
UCC § 3-302), misrepresentation, declaratory judgment, injunctive and equitable relief, and for
compensatory, special, and general and punitive damages against a mortgage loan servicer (debt
~ collector) Defendant with whom Plaintiff does not have and never had a relationship with.

12. Plaintiff, homeowner, disputes Defendant's superior colorable claim to legal title and
equitable title of the Prime Market Real Property in question (hereafter, the “Reali Property”),
which is the subject of this instant action, in so much that Plaintiff specifically pledged the Real
Property collateral evidenced by the Grant Deed and further clarified under the Security Deed as
Real Property to The Accommodated Non Depository Payor Bank COUNTRY WIDE BANK
(hereafter, Accommodated Party) as Accommodation Party in the 26 U.S. Code §1031 —
Exchange of property held for productive use or investment (hereafter, the “§1031 ~ Exchange”).

pg. 4

 
Case 3:20-cv-00063-TCB-RGV Document 1-1 Filed 04/30/20 Page 7 of 38

13. Plaintiff is informed and believes, and thereon alleges that DEUTSCHE ALT-A
SECURITIES, INC. MORTGAGE LOAN TRUST, MORTGAGE PASS-THROUGH
CERTIFICATES SERIES 2007-OA3 as a Junior Secured Party to COUNTRY WIDE BANK in
the §1031 — Exchange is attempting to make an unlawful claim to legal title through a fraudulent
assignment of enforcement rights of the cutrently un-perfected underlying Security Deed and
unlawful equitable claim to ownership to Plaintiff's Real Property through the COUNTRY WIDE
BANK hypothecated collateral purported after acquired “proceeds” of the Real Property which
through the Security Deed lien encumbering Plaintiff's Real Property; which, is being unlawfully
construed as the Intangible Payment Obligation Transferable Record Chattel Paper (hereafter, the
“Payment Intangible”), the underlying intangible collateral to the Tangible Note for
Accommodation or Bill of Exchange (hereafter, the “Tangible Note”).

14. From 1998 until the financial crash of 2008-2009, over 60 million purported consumer
credit mortgage loan transactions were purportedly sold by Non-Depository Payor Banks to
Special Purpose Vehicles (hereinafter “SPYy”) via 26 U.S. Code §1031 — Exchange of property
held for productive use or investment (hereafter, the “$1031 — Exchange”). The Plaintiff's
purported home loan was one of the 60 million scheduled for exchange.

PSA for CWABS 2006-25

ttps://www.sec.gov/ Archives/edgar/data/ 1383362/0000905 14807000163/efc7-0028 emailex4 1 txt
15. Plaintiff is informed and believes, and thereon alleges that a §1031 — Exchange is the

mechanical transactional scheme whereby a purported Tangible Note is converted/exchanged for
a Payment Intangible asset to provide an alternative investment offering via Special Deposit to
certificate or bond holders which were expected to be relatively safe; which, were offered by
Wall Street Firms to the secondary market through purported mortgage backed securities,

See OCC Asset Securitization Manual 1997, page 23.

 
Case 3:20-cv-00063-TCB-RGV Document 1-1 Filed 04/30/20 Page 8 of 38

 

16. Plaintiff is informed and believes, and thereon alleges that, certain tax laws known as the
Real Estate Mortgage Investment Conduit (hereafter, REMIC) Tax Reform Act of 1986 were to
be observed, and whereby the Non-Depository Payor Banks and Issuing Entities REMIC would
be protected from either entity going into bankruptcy. To achieve the desired “bankrupicy
remoteness,” purported numerous “True Sales” of Plaintiff s Ti angible Note would have had to

of occurred by operation of All applicable law.
17. Plaintiff is further informed and believes, and thereon alleges that there

was no “True Sale” of Plaintiff's Tangible Note, a circumstance whereby MORTGAGE
ELECTRONIC REGISTRATION SYSTEMS, INC. (MERS), sold Plaintiff's Tangible Note ' to
the “buyer/seller’ BAC HOME LOANS SERVICING LP FKA COUNTRYWIDE HOME

LOANS SERVICING LP in an ordinary course of business by offer, acceptance, delivery and

 

1 Mortgage Electronic Registration Systems, Inc. (MERS), purports to transfer the note
and obligation which is a legal impossibility as MERS never owned the Note of Obligation for Plaintiff.
Hence one cannot sell what one does not own as state from the maxim of law “Nemo dat quod non

habet”.

pg. 6

 
Case 3:20-cv-00063-TCB-RGV Document 1-1 Filed 04/30/20 Page 9 of 38

consideration given for full value of the entire instrument. See Real Estate and the Tax Reform
Act of 1986.

18. The Accommodated Non Depository Payor Bank (hereafter, Accommodated Party)
COUNTRYWIDE BANK, purports to have negotiated in accordance to all applicable law the
Tangible Note obligation in an ordinary course of business to successor defendant
COUNTRYWIDE HOME LOANS LP; likewise, Plaintiff is informed and believes, and thereon
alleges that COUNTRY WIDE BANK has unlawfully purported to assign, transfer, or convey
account debtor capacity as Accommodated Party to COUNTRY WIDE HOME LOANS LP
successor and successor patties in consideration for a service release premium received for
Accommodated Party services rendered for Originating the §1031— Exchange on or before
closing date of DEUTSCHE ALT-A SECURITIES, INC. MORTGAGE LOAN TRUST,
MORTGAGE PASS-THROUGH CERTIFICATES SERIES 2007-0A3 .

19. Plaintiff is informed and believes, and thereon alleges that COUNTRYWIDE BANK.
never negotiated the Tangible Note by operation of law for full value in accordance with all
applicable law to COUNTRY WIDE HOME LOANS LP.

20. The Accommodated Party COUNTRYWIDE BANK, purports to have assigned/iransfer a
beneficial security interest over Plaintiff's Real Property evidenced by COUNTRY WIDE
BANK recorded Security Deed lien in an ordinary course of business to successor defendant
of the §1031 — Exchange.

21. Plaintiff is informed and believes, and thereon alleges that COUNTRYWIDE BANK
never negotiated the Tangible Note Bill of Exchange for full value in accordance to all
applicable jaw.

22. Plaintiff is further informed and believes, and thereon alleges that at best,
COUNTRYWIDE BANK delivered a converted (statutory conversion) an unsecured Tangible
Note as “order paper” to COUNTRY WIDE HOME LOAN S LP for settlement for
Accommodate Party services rendered associated to originating the exchange transaction, not
in an ordinary course of business and therefore, could not negotiate, assign, transfer the

underlying security intangible beneficial security interest enforcement right over the power of

pg. 7

 
Case 3:20-cv-00063-TCB-RGV Document 1-1 Filed 04/30/20 Page 10 of 38

sale covenant in the COUNTRYWIDE BANK currently un-perfected Security Deed lien
encumbering Plaintiff's Real Property.
23. As part of the transaction scheme of 26 U.S. Code §1031 ~ Exchange, Parties Successor in
Interest deployed MERS as an electronic agent under the Constructive Security Deed as
nominee/beneficiary for each successor party as bailor/bailee to streamline a purportedly
hypothecated security interest “Secret Liens” over the Payment Intangible after acquired
collateral unlawfully construed as “Proceeds” of Plaintiff's Real Property. Plaintiff is informed
and believes, and thereon allege that MERS only tracks and updates ownership of the Payment
Intangible registered with the MERS database software system; MERS cannot transfer the
beneficial right to the Tangible Accommodated Note instrument; a legitimate “True Sale” of a
Tangible Note instrument can only be transferred in an ordinary course of business by proper
negotiation for full value, transfer and delivery by operation of all applicable law. See MERS
Procedural Manual, MERS Patent.

https://www.scribd.com/document/5 1225605/MERS-Procedures-Rel 1 9-5-Draft
24. Plaintiff is further informed and believes, and thereon alleges that a payment for full
value of the entire instrament in an ordinary course of business to COUNTRYWIDE BANK
from COUNTRYWIDE HOME LOANS LP for the Tangible Note for Accommodation at or
before its maturity date destroys the Tangible Notes negotiability thus, no documents or records
can be produced that demonstrate that prior to the May 31, 2007 closing date for DEUTSCHE
ALT-A SECURITIES, INC. MORTGAGE LOAN TRUST, MORTGAGE PASS-THROUGH
CERTIFICATES SERIES 2007-043 , the Tangible Note was duly indorsed, transferred. and
delivered to DEUTSCHE ALT-A SECURITIES, INC. MORTGAGE LOAN TRUST,
MORTGAGE PASS-THROUGH CERTIFICATES SERIES 2007-OA3 in an ordinary course
of business by operation of all applicable law, including all intervening transfers including any
purported transfers in the personal property Payment Intangible. Nor can any documents or
records be produced that demonstrate that prior to the May 31, 2007, the Security Deed was duly
assigned, transferred and delivered to DEUTSCHE ALT-A SECURITIES, INC. MORTGAGE
LOAN TRUST, MORTGAGE PASS-THROUGH CERTIFICATES SERIES 2007-OA3, via the
Custodian of Records, HSBC BANK USA, NATIONAL ASSOCIATION, including all Secret
Liens purportedly securing the Payment Intangible intervening transfers/assigaments.

pg. 8

 
Case 3:20-cv-00063-TCB-RGV Document 1-1 Filed 04/30/20 Page 11 of 38

25. Plaintiff further alleges that any documents, i.e: MERS Assignment of Security Deed that
purport to transfer a hypothecated beneficial security interest over the Payment Intangible
underlying collateral of the Tangible Note or Bill of Exchange to DEUTSCHE ALT-A
SECURITIES, INC. MORTGAGE LOAN TRUST, MORTGAGE PASS-THROUGH
CERTIFICATES SERIES 2007-OA3 after the Closing Date May 31, 2007 are void as a
matter of law; no security interest in the Real Property was perfected in the name of any of the
successor defendant to the §1031 - Exchange. The alleged holder of the Tangible Note is not the
beneficiary of the Security Deed.

26.  Thealleged beneficiary of Plaintiff's Security Deed, MERS, does not have the requisite
title, perfected security interest or standing to proceed in a foreclosure; and/or is not the real
party in interest as agent or nominee to any action taken or to be taken against the Real Property
by successor Defendants to the §1031 — Exchange. See PSA Section 2.01 Conveyance of
Mortgage Loans.

27. Plaintiff is also informed and believes, and thereon alleges that at all times herein
mentioned, any assignment of a Security Deed without proper transfer in an ordinary course
of business of the Tangible Note that it secures is a legal nullity by operation of law. Plaintiff is
informed and believes, and thereon alleges that the DEUTSCHE ALT-A SECURITIES, INC.
MORTGAGE LOAN TRUST, MORTGAGE PASS-THROUGH CERTIFICATES SERIES
2007-OA3 had no officers or directors and no continuing duties other than to hold assets and fo
issue the series of certificates of SPV investment in mortgage backed securities as described in
the Prospectus identified herein below. A detailed description of the purported mortgage loans
which form the DEUTSCHE ALT-A SECURITIES, INC. MORTGAGE LOAN TRUST,
MORTGAGE PASS-THROUGH CERTIFICATES SERIES 2007-0A3 is included in Form
424B5 (“the Prospectus”), which has been duly filed with the SEC.

28. Plaintiff alleges that Defendant and each Successor in Interest, cannot establish
posséssion, show proper receipt, transfer, negotiations, assignment and ownership of the
Tangible Note or Security Deed, resulting in imperfect security interests and claims; therefore,
neither one of the Parties have perfected any colorable claim of title or security interest in the

Real Property. Not now not ever. —

pg. 9

 
Case 3:20-cv-00063-TCB-RGV Document 1-1 Filed 04/30/20 Page 12 of 38

The Depositor MortgagelT, Inc., a New York corporation formed the DEUTSCHE ALT-A
SECURITIES, INC. MORTGAGE LOAN TRUST, MORTGAGE PASS-THROUGH
CERTIFICATES SERIES 2007-OA3, a common law trust created under the laws of the State of
New York, pursuant to the Pooling and Servicing Agreement. Depositor MortgageIT INC. is
the only authorized party to assign its interest in loans to the trustee on behalf of certificate
holders. Even though Trustee HSBC BANK USA, NATIONAL ASSOCIATION states that
evidence of registration in the Mortgage Electronic Registration Systems, Inc. (“MERS”) is
acceptable in lieu of assignments at the closing date into County records, HSBC BANK. USA,
NATIONAL ASSOCIATION was still subject to applicable state and local laws. The intent of
the recording of documents publically is to let all interested parties understand the rights and
obligations of real property owners and lenders. The use of a privately-owned alternate system
conceals such information; and a lack of internal control may allow unauthorized parties to act as
a sponsor, bankruptcy-remote depositor, trustee, or beneficial owner of a security interest simply
by having an employee or agent sign that they are an officer of MERS. HSBC BANK USA,
NATIONAL ASSOCIATION and other securitizing parties cannot just make up their own rules.
29. Defendant and Successors of Interest, each of them, cannot establish that the Security
Deed purportedly securing the Tangible Note, were legally or properly acquired in accordance to
all applicable law. Plaintiff therefore alleges, upon information and belief, that none of the
patties to the §1031 — Exchange transaction, nor any of the parties in this case, hold a perfected
and secured claim in the Real Property; and that all parties including the Defendant are
equitably estopped and precluded from asserting an unsecured claim against Plaintiff's estate.
30. Plaintiff alleges that an actual controversy has arisen and now exists between Plaintiff and
Defendants. Plaintiff desires a judicial determination and declaration of its rights about the Real
Property and the corresponding Tangible Note and Security Deed.
31. Plaintiff also seeks redress from Defendant identified herein for damages, for other
injunctive relief, and for cancellation of written instruments based upon: |

a. An invalid and unperfected security interest in Plaintiff's Real Property
hereinafter described;
b. Void “True Sales;”
pg. 10

 
Case 3:20-cv-00063-TCB-RGV Document 1-1 Filed 04/30/20 Page 13 of 38

c, An incomplete and ineffectual perfection of a security interest in Plaintiff's Real

Property

STATEMENT OF PERTINENT FACTS

 

32. Plaintiff hired CERTIFIED FORENSIC LOAN AUDITOR Joseph R. Esquqvel Jr., out of
Travis county State of Texas to perform a Mortgage Compliance Investigations Chain of Title
Analysis (“the Audit”) completed by a court qualified expert witness to verify the claims of this
Complaint on Plaintiff's property. The Audit clearly shows that the Plaintiff's loan was
SECURITIZED. Sce EXHIBIT “A” Affidavit by Auditor Joseph R. Esquqvel Jr., a court
appointed expert witness. .

33. The results from the Audit clearly show that Plaintiff's Note and Security Deed took two
distinctly different ways. Plaintiff's Security Deed was never transferred. The Note was however
pooled, sold, transferred with other loans and mortgages. See pages 3 and 4 for chain of title
in Exhibit “A”

34. Plaintiff is the Superior Recorded Owner of the Prime Market Property.

35, Plaintiff was issued an Uncertificated Security to execute in the capacity of
(Accommodation Party) to a Tangible Note Bill of Exchange on April 30, 2007 regarding a
purported loan to (Accommodated Party) COUNTRY WIDE BANK for $569,000.00.

36. COUNTRYWIDE BANK is an account debtor Accommodated Party to a 26 U.S. Code §
1031 — Exchange of property held for productive use or investment.

37. Plaintiff herein alleges that the signatures on the Tangible Note Bill of Exchange
instrument as the Accommodation party constitutes a statutory capacity as Surety for the Non-
Depository Payor Bank, the original Accommodated secured party of record, acting as .
Trustee/Account Debtor pursuant to a Special Deposit 26 U.S. Code§1031 — Exchange of
property held for productive use or investment.

38. Plaintiff pledged a Constructive Security Deed granting Legal Title to Accommodate

_ COUNTRYWIDE BANK to file against Plaintiff's Superior Claim to Title filed in the Official
Records of the FAYETTE County Recorder's Office.

pg. 11

 
Case 3:20-cv-00063-TCB-RGV Document 1-1 Filed 04/30/20 Page 14 of 38

39. The purported Mortgage loan contracts between the parties are specific as to the duties of
each party.

40. FAYETTE County Records shows an “Assignment of Security Deed” dated July 21, 2011
and filed as ins# 861843 Book 3777 Page 200, signed by Bud Kamyabi as Assistant Secretary
where MERS grants, assigns, and transfer to BAC Home Loans Servicing LP FKA Countrywide
Home Loans Servicing LP. |

41. FAYETTE County Records shows a “Transfer and Assignment of Deed to secure debt”
dated May 11, 2012 and filed as ins# 884061 Book 3896 Page 546, signed by Serna Harman and
Franisco J. Avila Jr. as Vice President and Assistant Vice President. BANK OF AMERICA
rants, assigns, and transfer to HSBC Bank USA as Trustee for the Holders of the DEUTSCHE
ALT-A SECURITIES, INC. MORTGAGE LOAN TRUST, MORTGAGE PASS-THROUGH
CERTIFICATES SERIES 2007-043.

42. The May 11; 2012 Assignment purports to assign all right, title and interest in Plaintiffs
Security Deed to HSBC Bank USA. The May 11, 2012 Assignment occurred approximately five
years after the Closing Date (May 31, 2007) of the Trust in violations of the terms of the Trust
and is therefore VOID. |
43, Plaintiff alleges that only the Depositor, MortgageIT Securities Corp is the rightful party. -
that can convey the asset into the trust pursuant to investor offering documents as filed with the
Securities and Exchange Commission. .

44, Depositor MortgageIT is the only authorized party to assign its interest in loans to the
trustee on behalf of certificate holders. Even though Sponsor COUNTRYWIDE BANK states
that evidence of registration is acceptable in lieu of assignments at the closing date into County —
_ records, COUNTRY WIDE BANK was still subject to applicable state and local laws.

45. The intent of the recording of documents publically is to let all interested parties

understand the rights and obligations of real property owners and lenders. .

46. COUNTRYWIDE BANK was a “correspondent lender” that originated mortgage loans.
These loans, in turn, have been sold and transferred into a “federally-approved securitization”

 

2 MortgagelT as Depositor for the DEUTSCHE ALT-A SECURITIES, INC. MORTGAGE LOAN
TRUST, MORTGAGE PASS-THROUGH CERTIFICATES SERIES 2007-O0A3 is not named or
referenced in any way on the Plaintiffs Security Deed.

pg. 12

 
Case 3:20-cv-00063-TCB-RGV Document 1-1 Filed 04/30/20 Page 15 of 38

trust named the MortgageIT TRUST.

47. The Note and Deed have taken two distinctly different paths. The Note has been
securitized into the DEUTSCHE ALT-A SECURITIES, INC. MORTGAGE LOAN
TRUST, MORTGAGE PASS-THROUGH CERTIFICATES SERIES 2007-OA3.

The written agreement that created the DEUTSCHE ALT-A SECURITIES, INC. MORTGAGE
LOAN TRUST, MORTGAGE PASS-THROUGH CERTIFICATES SERIES 2007-OA3 isa
“Pooling and Servicing Agreement” (PSA). The Trust is also described in a “Prospectus
Supplement,” which is available in the Bloomberg, LP website. The Trust by its terms set a
“CLOSING DATE” of ON OR ABOUT MAY 31, 2007. The promissory note in this case has
become trust property in compliance with the requirement set forth in the PSA. The acquisition
of the assets of the subject Trust and the PSA are governed under the law.

48. In view of the foregoing, any Assignment of Security Deed executed after the Trust's
Closing Date would be a void act for the reason that it violates the express terms of the
Trust instrument.

49. The loan was originally made by COUNTRYWIDE BANK was sold and transferred to
DEUTSCHE ALT-A SECURITIES, INC. MORTGAGE LOAN TRUST, MORTGAGE PASS-
THROUGH CERTIFICATES SERIES 2007-OA3 . There is no record of Assignments to either
the Sponsor or Depositor as required by the Pooling and Servicing Agreement.

FIRST CAUSE OF ACTION:
LACK OF STANDING/WRONGFUL FORECLOSURE

ee nn

A. Defendant Does Not Have Standing to Hold a Foreclose Sale

50. An actual controversy has arisen and now exists between Plaintiff and Defendant specified
hereinabove, regarding their respective rights and duties, in that Plaintiff contends that
Defendant does not have an equitable right to foreclose at anytime on the Property because
Defendant and any interested party failed to perfect any security interest in the Real Property
collateral, and they cannot prove to the court they have a valid interest as a real party in interest
to the underlying Security Deed.

pg. 13

 
Case 3:20-cv-00063-TCB-RGV Document 1-1 Filed 04/30/20 Page 16 of 38

51. Thus, the purported power of sale, or power to foreclose non-judicially, by the
Defendant no longer applies. |

52. Plaintiff requests this Court find that the purported power of sale contained in the Security
Deed is anullity by operation of law, because Defendant’s and interested parties actions in the
processing, handling and foreclosure of this §1031 - Exchange involved numerous fraudulent,
false, deceptive and misleading practices, including, but not limited to, violations of Georgia
State laws designed to protect borrowers, which has directly caused Plaintiff to be at an
equitable disadvantage to Defendant. Plaintiff further requests that title to the Real Property
remain in Plaintiff's name during the pendency of this litigation, and deem that any sale of the
Real Property is “unlawful and void”.

MERS cannot be a Real Party in Interest in a Securitized Mortgage
53. Since the creation of Defendant’s Security Deed, MERS was named the “nominee

beneficiary” of the Security Deed.

54. Plaintiff is in formed and believes, and thereon alleges that MERS lacks the authority
under its corporate charter to foreclose a Security Deed, or to own or transfer an interest in a
Tangible Note debt obligation because MERS charter limits MERS powers and duties to
functioning as an electronic registration system of Payment Intangible Chattel Paper
Transferable Records as the underlying collateral to the Tangible Note for the Accommodation
Bill of Exchange. °

55. Plaintiff is informed and believes, and thereon alleges that to hold or conduct a

_ foreclosure action, a person or entity must be able to prove that they have legal capacity as
interested party and standing.

56. Clearly, provable and uncontestable, SELECT PORTFOLIO SERVICING, INC does
not have standing.

57. The Tangible Note in this action identifies the entity fo whom it accommodated, the

Originator. Therefore, the Tangible Note herein cannot be transferred in an ordinary course of

 

3 From MERS Procedures Manual ref: 19.0 dated Jume 14, 2010, “MERS agrees not to assert any rights.”
MERS and the Member agree that the MERS System is not a vehicle for creating or transferring
beneficial interest in mortgage loans...”

pg. 14

 
Case 3:20-cv-00063-TCB-RGV Document 1-1 Filed 04/30/20 Page 17 of 38

business; the attachments to the notice of default do not establish that indorsements were made,
nor ate there any other notices which establish that Tangible Note negotiation was executed in an
ordinary coutse of business, nor are there any other notices which establish that the Originator
sold the Tangible Note to another party for full value.
5%. Furthermore, insofar as the parties to the §1031 - Exchange of Defendant’s purported
transfer off enforcement contract rights over the underlying Security Deed base their claim that
the Tangible Note and underlying Security was negotiated by operation of law in an ordinary
course of business to HSBC BANK USA, NATIONAL ASSOCIATION, the Trustee of the §
1031 - Exchange herein, by the Originator.
59. It is well established State law that the assignment of a Security Deed does not
automatically assign the Tangible Note nor the underlying Payment Intangible Transferrable
Record as the security interest is incident of the Tangible Note debt obligation.
60. Pursuant to State law, one must be able to prove their capacity of holder of the Tangible
Note as one with rights acquired in an ordinary course of business to perfect the transfer of
enforcement contract rights to the Security Deed instrument as collateral for a Tangible Note
debt obligation.
61. Without proper negotiation and physical transfer, the “true sale” of the Tangible Note is
invalid as a fraudulent conveyance, or as an unsecured Tangible Note stripped for the Real
Property collateral.
62. Any attempt to transfer the beneficial interest of a trust deed without actual ownership of
the underlying Tangible Note attached together in one with the underlying Payment Intangible
Transferable Record, is void under law. Therefore, MERS cannot establish that it is entitled to
assert a claim in this case. For this reason, as well as the other reasons set forth herein below,
MERS cannot transfer an interest in Real Property, and cannot recover anything from Plaintiff,
with unclean hands, .
63. Defendant, and each of the Parties of Interest, through the actions alleged above, claimed
the right to schedule an illegal foreclosure sale of Plaintiff's Real Property under the Security
Deed on the Real Property via an in Rem action. supported by false or fraudulent documents.
64. Said unlawful action has caused and continues to cause Plaintiff great and irreparable
injury in that Real Property is unique.

pg. 15

 
Case 3:20-cv-00063-TCB-RGV Document 1-1 Filed 04/30/20 Page 18 of 38

65. The wrongful conduct of the above Defendant, unless restrained and enjoined by an Order
of the Court, will continue to cause great and irreparable harm to Plaintiff. Plaintiff will not have
the beneficial use and enjoyment of his Home and will lose the Property.
66. Plaintiff has no other plain, speedy or adequate remedy and the injunctive relief prayed for
below is necessary and appropriate to prevent irreparable loss to Plaintiff.
67. Plaintiff has suffered and will continue to suffer unless Defendant’s wrongful conduct is
restrained and enjoined because Real Property is inherently unique and it will be impossible for
Plaintiff to determine the precise amount of damage he will suffer if Defendant holds an illegal
foreclosure.
SECOND CAUSE OF ACTION

FRAUD IN THE CONCEALMENT

68. Generally, one must prove the following to bring a legally sufficient claim of Fraudulent

 

 

Concealment.

a. Concealed or suppressed a material fact;

b. Had knowledge of this material fact;

c. That this material fact was not within reasonably diligent attention,
observation, and judgment of the Plaintiff;

d. That Defendant suppressed or concealed this fact with the intention that
Plaintiff be misled as to the true condition of the property; and

€, That Plaintiff was reasonably so misled; and

f. That Plaintiff suffered damage.

69. COUNTRYWIDE BANK concealed the fact that they were not a Federal Reserve
Depository Bank. The purported lender claims to have accepted by negotiation the issuer
Plaintiff's negotiable instrument as debtor in a deposit account; COUNTRYWIDE BANK
furthered their deception by purporting to give consideration for an instrument purport fo
Plaintiff's issued Negotiable Instrument in the form of real money executing an underlying
obligation (indebtedness) between the parties to the purported contract.

70. COUNTRYWIDE BANK concealed in the presentation of the terms of the Mortgage
contract a cross acceptance of which Plaintiff, the issuer of the negotiable instrument would
accept ownership of the real property collateral evidenced by the Warranty Deed for executing
an accommodation negotiable instrument and pledged security agreement on behalf of

COUNTRYWIDE BANK, the Accommodated party, for the purpose of a material variation to

pg. 16

 
Case 3:20-cv-00063-TCB-RGV Document 1-1 Filed 04/30/20 Page 19 of 38

78, COUNTRYWIDE BANK’: failure to disclose the material terms of the transaction
induced Plaintiff to enter the §1031 — Exchange purported loan and accept the Services as
Accommodated Party herein.

79. Defendant and Parties of Interest were aware of the misrepresentations and profited from
them.

80. As adirect and proximate result of the misrepresentations and concealment, Plaintiff has
been damaged in an amount to be proven at trial, including but not limited to costs of the loan,
damage to Plaintiff's financial security, emotional distress, and Plaintiff incurred costs and
attorney's fees.

81. Defendant is guilty of malice, fraud and/or oppression. Defendant's actions were
malicious and done willfully in conscious disregard of the rights and safety of Plaintiff in that
the actions were calculated to injure Plaintiff. |

82. As such, Plaintiff is entitled to recover in addition to actual damages, punitive damages to
punish Defendant and to deter them from engaging in future misconduct.

THIRD CAUSE OF ACTION
FRAUD IN THE INDUCEMENT

83. Plaintiff re-alleges and incorporates by reference all preceding paragraphs as though fully

 

set forth herein.

84. Defendant intentionally misrepresented to Plaintiff that Defendant is entiiled to exercise
the power of sale provision contained in the Security Deed. In fact, Defendant is not entitled to
do so and has no legal, equitable, or actual beneficial interest whatsoever in the Property.

85, Defendant misrepresented that they are the “holder and owner” of the Tangible Note and
the beneficiary of the Security Deed. However, this was not true and was a misrepresentation of
material fact. Documents clearly state that the Originator sold the mortgage loan
instrument to DEUTSCHE ALT-A SECURITIES, INC. MORTGAGE LOAN TRUST,
MORTGAGE PASS-THROUGH CERTIF ICATES SERIES 2007-OA3 .

86. Defendant was and are attempting to collect on an intangible debt obligation via the §1031
~ Exchange to which they have no legal, equitable, or - pecuniary interest relating to Plaintiffs
Real Property. This type of conduct is outrageous. Defendant fraudulently sent Plaintiff a

pg. 18

 
Case 3:20-cv-00063-TCB-RGV Document 1-1 Filed 04/30/20 Page 20 of 38

notice of foreclosure on the Real Property which they have no monetary or pecuniary interest,
and doing so with unclean hands.

87. Defendants failure to disclose the material terms of the transaction induced Plaintiff to
enter the §1031 — Exchange and accept the Accommodated Services as alleged herein.

88. The material misrepresentations were made by Defendant with the intent to cause Plaintiff
to reasonably rely on the misrepresentation to induce Plaintiff to submit to an upcoming
foreclosure on the Real Property as opposed to recovering from predecessors in the § 1031 -
Exchange on the Payment Intangible Obligation.

89. Defendant was aware of the misrepresentations and is profiting from them.

90. Asadirect and proximate result of the misrepresentations and illegal concealment,
Plaintiff was damaged in an amount to be proven at trial, including but not limited to costs of the
loan, damage to Plaintiff's financial security, emotional distress, and Plaintiff incurred costs and
attorney's fees.

91, Defendant is guilty of malice, fraud and/or oppression. Defendant’s actions were
malicious and done willfully in conscious disregard of the rights and safety of Plaintiff in that
the actions were calculated to injure Plaintiff. As such Plaintiff is entitled to recover in addition

to actual damages, punitive damages to punish Defendant and to deter them from engaging in

future misconduct.
FOURTH CAUSE OF ACTION
UNCONSIONABLE CONTRACT
(Against COUNTRY WIDE BANK)

92. Plaintiff re-alleges and incorporates by reference all preceding patagraphs as though fully
set forth herein.

93. The actions of Defendant as set forth herein, resulted in Plaintiff being forced, tricked, and
mislead into parting with their property.

94. Generally, one must prove the following to bring a legally sufficient claim of

Unconscionable Contract.
a. . Undue Influence;
b. Duress; © .
c Unequal Bargaining Power;
d. Unfair Surprise; and

pg. 19

 
Case 3:20-cv-00063-TCB-RGV Document 1-1 Filed 04/30/20 Page 21 of 38

e. ' Limited Warranty

95. COUNTRYWIDE BANK presented in the origination of the purported loan that specific
criteria such as FICO score and other industry standard underwriting requirements must be met
to qualify for a loan of money for the subject property from COUNTRYWIDE BANK

96. COUNTRYWIDE BANK presented in the origination of the purported loan that a
preliminary signature on the Morigage loan contract was required to “Jock in” an interest rate
regarding the terms of the purported loan.

97. COUNTRYWIDE BANK failed to clarify in the terms of the Mortgage loan contract that
COUNTRYWIDE BANK, the Originator on the contract, was in fact acting solely in the
capacity as Accommodated Party account debtor beneficiary for a purported loan of money.

98. COUNTRYWIDE BANK concealed they were financially benefitting by bargaining with
athird party to acquire a service release premium via wire funds transfer to table fund the
purported loan at the closing using a warehouse line of credit.

99. COUNTRYWIDE BANK knew or should have known that through a consciousness of
innocence Plaintiff was at a special disadvantage when attempting to grant an alternate means of
collection via the Security Instrument real property lien Mortgage to COUNTRYWIDE BANK
100. COUNTRYWIDE BANK intended to exploit Plaintiff's special disadvantage and deny
Plaintiff's superior rights to the subject property.

FIFTH CAUSE OF ACTION
BREACH OF CONTRACT

101. Plaintiff re-alleges and incorporates by reference all preceding paragraphs as though fully
set forth herein.

102. The terms of the mortgage contract are clear.

103. COUNTRYWIDE BANK was obligated to satisfy, release and reconvey the beneficial
security interest in Plaintiff's pledged Security Deed upon payment of all sums associated with
the release premium to COUNTRY WIDE BANK for Accommodated Party services rendered.

pg. 20

 
Case 3:20-cv-00063-TCB-RGV Document 1-1 Filed 04/30/20 Page 22 of 38

104. COUNTRYWIDE BANK WAS PAID IN FULL for their Accommodated capacity to
the Tangible Note and Security Deed when it sold and relinquished its interest in Plaintiff's real

property to Depositor MorigagelT SECURITIES CORP
105. COUNTRYWIDE BANK failed to satisfy, release and reconvey the security instrument,
thus breaching the terms found in paragraph 23 of the Security Deed.

Plaintiff's loan was placed within the COUNTRYWIDE BANK portfolio of
loans held in inventory or for sale, and used as collateral to increase secured borrowings
prior to failure. Although COUNTRYWIDE BANK. originated the loan, they or any
subsequent purchaser may not have properly endorsed the subject note nor perfected the
security interest in the note pursuant to the Georgia Uniform Commercial Code.

Identification of exact COUNTRYWIDE BANK. or other portfolio may be
obtained through a Request for Information under Regulations X or Z, voluntary lender
disclosure, or discovery through litigation.

\

SIXTH CAUSE OF ACTION
BREACH OF FIDUCIARY DUTY

 

106, Plaintiff re-alleges and incorporates by reference all preceding paragraphs as though fully

set forth herein.
107, Generally, one must prove the following to bring a legally sufficient claim of Breach of

Fiduciary Duty.
a. Breach of full disclosure;
b. Breach of good faith and fair dealing;
c. Misuse of superior or influential: position;
d. Misuse of superior knowledge; and
€. Failure to act in another’s best interest

108. COUNTRYWIDE BANK failed to disclose to Plaintiff that they were not the legitimate
creditor but more accurately, were account debtor in the accommodated table funded 26 U.S.
Code § 1031 — Exchange of property held for productive use or investment to DEUTSCHE
ALT-A SECURITIES, INC. MORTGAGE LOAN TRUST, MORTGAGE PAS S-THROUGH
CERTIFICATES SERIES 2007-0A3 .

pg. 21

 
Case 3:20-cv-00063-TCB-RGV Document 1-1 Filed 04/30/20 Page 23 of 38

109, COUNTRYWIDE BANK as beneficiary under the Mortgage having only an
Accommodated personal property interest over the Real Property collateral failed to meet their
fiduciary duty to satisfy, release and reconvey the Real Property Lien Security Deed and the
beneficial security interest (personal property) therein after receiving payment for all sums
represented as the service release premium.

110. After April 30, 2007, and unknown to Plaintiff, COUNTRYWIDE BANK for payment
rendered through a service release premium divested itself of their capacity under
Accommodated Note but, did not comply with the covenants of the Security Deed specifically,
Covenant 23 ~ Release. .

111. COUNTRYWIDE BANK’s acting not in the best interest of the grantor of the Security
Deed failed to adhere to their Fiduciary Duties. COUNTRY WIDE BANK was to satisfy, release
and reconvey the security instrument allowing Plaintiff to maintain clear and marketable title.
112. Because of its failure to comply with the Mortgage, Defendant caused a cloud on

Plaintiff's superior claim to title. Thus, Plaintiff was harmed.

SEVENTH CAUSE OF ACTION
SLANDER OF TITLE

113. Plaintiff re-alleges and incorporates by reference all preceding paragraphs as though fully
set forth herein.
114. Generally, one must prove the following to bring a legally sufficient claim of Slander of

Title.

a. There was a communication to a third party of;

b. A false statement;

c. Derogatory to another’s title;

_ d. With malice; and

e. Causing special damages
115. There are no UCC 1 Financial Statements perfecting a personal property interest
regarding the purported true sale(s) and conveyance of credit swaps in 26 U.S. Code §1031 —
Exchange of transferable record Smart Note personal property (payment intangible) in

accordance of local law of jurisdiction.

pg. 22

 
Case 3:20-cv-00063-TCB-RGV Document 1-1 Filed 04/30/20 Page 24 of 38

116. There are no UCC 1 Financial Statements perfecting personal property interest in the
Accommodated Security Deed contract enforcement rights with the Secretary of State’s Office
where the Real Property resides, giving constructive notice to the world of the true capacity of
the purported parties in the §1031 ~ Exchange in performance of the securities of DEUTSCHE
ALT-A SECURITIES, INC. MORTGAGE LOAN TRUST, MORTGAGE PASS-THROUGH
CERTIFICATES SERIES 2007-0A3 . .

(See Asset Securitization Comptroller s Handbook Nov. 1997

 

117, Such instruments remained unrecorded as “Secret Liens” within the collateral file and
was never submitted for recordation to perfect Defendant’s ri ights to the Accommodated
Tangible Note and pledged Security Deed lien and the right to enforce an alternate means of
collection.

118. Equitable rights to the Payment Intangible in theg 1031 — Exchange do not extend to a
lien on Real Property in accordance with statutory law.

119. Defendant, by withholding such facts has potentially committed a grave error Slander of
Title causing special damage.

111. The act of recording the purported December 6, 2011 Assignment of the Security Deed.
into the Official Records of the FAYETTE County Recorder’s Office is a communication to a
third party of false statement derogatory fo Plaintiff's title made with malice causing
special damages to the Plaintiff's Claim of Title. —

EIGHTH CAUSE OF ACTION
DECLARATORY RELIEF

DECLARALVAA Se
127. Plaintiff re-alleges and incorporates by reference all preceding paragraphs as though fully
set forth herein.

128. An actual controversy has arisen and now exists between Plaintiff and Defendant
specified hereinabove regarding Plaintiff's respective rights and duties in the subject note and
security instrument. Plaintiff requests a judicial determination of the rights, obligations and

interest of the parties regarding the subject property, and such determination is necessary and

pg. 23

 
Case 3:20-cv-00063-TCB-RGV Document 1-1 Filed 04/30/20 Page 25 of 38

appropriate under the circumstances so that all parties may ascertain and know their rights,
obligations and interests regarding the subject property.

129. Plaintiff should be the equitable owner of the Subject Property.

130. Plaintiff seeks a judicial declaration that the title to the Subject Property is vested in
Plaintiff alone and that the Defendant be declared to have no interest estate, right, title or interest
in the subject property and that the Defendant, their agents and assigns, be forever enjoined from

asserting any estate, right title or interest in the Subject Property subject to Plaintiff's rights.

NINTH CAUSE OF ACTION
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

131. Plaintiff incorporates all preceding paragraphs as if set forth fully herein.
132, Based upon the foregoing, Defendant by extreme and outrageous conduct, intentionally,
maliciously and/or recklessly caused severe emotional distress to Plaintiff by the aforementioned
acts, omissions, and other conduct and acts to be adduced at trail.
133. Such conduct caused damages to Plaintiff in the form of pecuniary loss and mental
anguish and constituted an actionable and intentional infliction of emotional distress upon the
Plaintiff.
134. Defendant intended to cause and/or recklessly caused emotional distress and/or knew or
should have known that their actions taken would result in serious emotional distress to the
Plaintiff.
135. Defendant’s conduct was as extreme and outrageous as to go beyond all possible bounds
of reason and decency and was such that it can be considered as utterly intolerable in a civilized
community.
136. ‘The Plaintiff's damages were and remain serious and of a nature that no reasonable person
could be expected to endure it.
137. As adirect and proximate result thereof, Plaintiff bas suffered injury to his psychological
well-being, detraction from job performance, loss of stability and household, loss of reputation,

- defamation of title, and/or otherwise.

pg. 24

 
Case 3:20-cv-00063-TCB-RGV Document 1-1 Filed 04/30/20 Page 26 of 38

138. Asa direct and proximate result of the conduct of the Defendant, Plaintiff has suffered
lost wages and earning capacity, loss of stability and household, extreme nervousness, mental
anguish, the inability to engage in recreational activities, and emotional distress; which continue
to this day and into the foreseeable future.

139. Asa direct and proximate result thereof, Plaintiff suffered incidental, consequential, and
compensatory damages, costs and expenses in an amount greater than Twenty-Five Thousand
Dollars ($25,000.00), but to be determined by the trier of fact.

140. The acts and/or omissions of Defendant were deliberate, intentional, knowing, willful,
reckless, and/or malicious. |

141. Based upon the foregoing, the Plaintiff is entitled to an award of punitive damages against
Defendant as the aforementioned conduct was malicious and/or characterized by hatred, ill will
and/or a spirit of revenge and/or said party had a conscious disregard for the rights and safety of
Plaintiff which had a great probability of causing, and in fact did cause substantial harm to the
Plaintiff.

142. Based upon the foregoing, the Plaintiff, punitive damages in an amount calculated to deter
and to punish Defendant from the aforementioned actions, misrepresentations and/or omissions

and/or to deter others from the same conduct.

 

143, Generally, if the Mortgage and the Note are not together with the same entity, there can
be no legal enforcement of the Note. The Mortgage enforces the Note and provides the
capability for the lender to foreclose on the property. Thus, if the Mortgage and the Note are
separated, foreclosure legally cannot occur, The Note cannot be enforced by the Mortgage if
each contains a different mortgagee/beneficiary, and, if the Mortgage is not itself a legally
enforceable instrument, there can be no valid foreclosure on the homeowners’ property.

144, Plaintiff's loan was sold, pooled and turned into a security, such event would indicate that
the alleged holder can no longer claim that it is a real party of interest, as the original lender has

been paid in full.
145, Further said, once the Plaintiff's Note was converted into a stock, or stock equivalent,

pg. 25

 
Case 3:20-cv-00063-TCB-RGV Document 1-1 Filed 04/30/20 Page 27 of 38

that event would indicate thet the Note is no longer a Note. If both the Note and the stock, or
stock equivalent, exist at the same time, that is known as double dipping. Double dipping is a
form of securities fraud.

146, Once Plaintiff's Joan has been securitized, which the Plaintiff's loan has been done many
times, that event would indicate that the loan forever loses its security component and the right to
foreclose through the Mortgage is forever lost.

147, The findings of Plaintiff's Audit indicate that the Promissory Note was converted into a
stock as a permanent fixture. As a stock it is governed as a stock under the rules and regulations
of the SEC: hence, the requirement for the filings of the registration statements, pooling and
servicing agreements, form 424B-S, et.al. There is no evidence on Record to indicate that the
Mortgage was ever transferred concurrently with the purported legal transfer of the Note, such
that the Mortgage and Note has been irrevocably separated, thus making a nullity out of the
purported security in a property, as‘claimed in this action.

PRAYER

WHEREFORE PREMISES CONSIDERED as Prayer for Relief, and for the foregoing reasons,
Plaintiff prays that Defendant SELECT PORTFOLIO SERVICING, INC. be cited to appear and
answer herein, and that upon final hearing, Plaintiff be awarded judgment:

. Declaring that Defendant lacks any interest in the subject property which permits
them to foreclose, evict, or attempt to evict, the Security deed and/or to sell the subject
property; |

° Declaring that the Security Deed is not a lien against the subject property,
ordering the immediate release of the security deed of record, and against Defendant and
all parties claiming by, through or under them;

. A refund of any wrongfully or improperly collected fees and payments to
Defendant to which it had no right;

Pre- and post-judgment interest at the maximum rate allowed by law;

. Attorney’s fees if applicable;

° Monetary relief over $200,000 but not more than $2,000,000.00; and

pg. 26

 
Case 3:20-cv-00063-TCB-RGV Document 1-1 Filed 04/30/20 Page 28 of 38

. Such other and farther relief at law and/or in equity to which Plaintiff may be
justly entitled including but not limited to damages within the jurisdictional limits of this
Court, together with pre-judgment and post-judgment interest as are allowed by law.

DEMAND FOR JURY TRIAL

 

Plaintiff demands trial by jury for all issues so triable.

a path
Respectfully submitted this é day of March, 2020,

 

  
  

Darryl M. Reshaw,

Sui Juris in Propria Persona
345 Phillips Drive
Fayetteville, GA 30214
770- 461 5717

pg. 27

 
Case 3:20-cv-00063-TCB-RGV Document 1-1 Filed 04/30/20 Page 29 of 38

VERIFICATION

STATE OF GEORGIA )
85
COUNTY OF FAYETTE )

I, Darryl M. Reshaw, proceeding in Sui Juris in Propria Persona and under penalty of
perjury state the following: I am over the age of 21 and competent to testify in all matters
concerning the foregoing Complaint; I have prepared and read the foregoing Complaint, the
pleadings and defenses set forth herein, which comes from my first-hand knowledge, information
and belief, formed after reasonable enquiry, believes that they are well grounded in fact and
warranted by existing law or a good faith argument for the extension, modification or reversal of
existing law, and that they are not interposed for any improper purpose such as or needlessly
increase the cost of litigation. All of the statements are true and correct. Everything I have stated

la Ya

is true to the best of my knowledge and belief.

Darryl M. Reshaw

Sworn to and Subscribed Before Me
This i gin day of March, 2020

Sharon G Robinson
NOTARY PUBLIC

Fayette County, GEORGIA
Mahia, . My Comm. Expires 07/31/2021

Noy. ARY PUBLIC, State of Georgia

pg. 28

 
Case 3:20-cv-00063-TCB-RGV Document 1-1 Filed 04/30/20 Page 30 of 38

EXHIBIT “A”
Affidavit by Auditor Joseph R. Esquivel Jr.

Signed in blue ink

pg. 29

 
Case 3:20-cv-00063-TCB-RGV Document 1-1 Filed 04/30/20 Page 31 of 38

After Recording Return to:
Darryl M. Reshaw

345 Phillips Dr
Fayetteville, GA 30214

AFFIDAVIT OF JOSEPH R. ESQUIVEL JR.

I, Joseph R, Esquivel Jr, declare as follows:

_—

8.

. Lam over the age of 18 years and qualified to make this affidavit.

Lam e licensed private investigator of in the State of Texas, License # A20449,
I make this affidavit based on my own personal knowledge.

| make this affidavit in support of Mortgage Camplianee Investigations Chain Of Title
Analysis & Mortgage Investigation prepared for Darryl M. Reshaw regarding the Security
Instrument and the real property located at 345 Phillips Dr, Fayetteville, GA 30214, as

referenced in the Fayette County Record.

{ have no direct or indirect interest in the outcome of the case at bar for which I am offering

my observations.

I have personal knowledge and experience in the topic areas related to the securitization of
mortgage loans, real property law, Uniform Commercial Code practices, specifically
mortgage-backed securities by special purpose vehicles in which an entity is named as trustee
for holders of certificates of mortgage backed securities. - Ba tte

I perform my research through the viewing of business records and Corporate/Trust

Documents,

1 use professional resources to view these records and documents.

Page f of 10 Factual Affidavit of Joseph R. Esquivel Jr for- Darvyl M. Reshew = 345 Phillips Br, Fayaiwville, GA
30214

 

 
Case 3:20-cv-00063-TCB-RGV Document 1-1 Filed 04/30/20 Page 32 of 38

9, Lhave the training, knowledge and experience to perform these searches and understand the
meaning of these records and documents with very reliable accuracy.

10. Lam available for court appearances, in person ot via telephone for further clarification or
explanation of the information provided herein, or for cross examination ifnecessary.

11. My research through professional services end the viewing of actual business records and
Corporate/Trust Documents, determined that an interest in the Darryl M. Reshaw Mortgage
Loan Instrament was sold sometime shortly after April 30, 2007 to the Deutsche Alt-A
Securities Mortgage Loan Trust, Series 2007-OA3.

12. Per the Prospectus Supplement (To Prospectus dated May 17, 2007) for the Deutsche Alt-A
Securities Mortgage Loan Trust, Seties 2007-OA3 Trust, the transaction participants of the
Deutsche Alt-A Securities Mortgage Loan Trust, Series 2007-OA3 are: (1) Sponsor/Seller,
DB Structured Products, Inc., (2) The Depositer: Mortgage! Securities Corp., a Delaware
corporation a wholly owned subsidiary of MortgagelT, Inc., a New York corporation (3)
Issuing Entity: The Depositor formed the Deutsche Alt-A Securities Mortgage Loan Trust,
Series 2007-043, a common-law trust created under the laws of the State of New York,
pursuant to the Pooling and Servicing Agreement. (4) Trustee: HSBC Bank USA, National
Association, a national banking association. The Trust closed on or about May 31, 2007
(see, PROSPECTUS at the SECURITY EXCHANGE COMMISSION’S (“SEC”) website
see also, annexed Exhibit “A,” pages 1, 2 of the PROSPECTUS for the convenience of the

reader),

13, L have looked at a purported to be true and correct copy of a Tangible Promissory Note of
Darryl M, Reshaw dated April 30, 2007, regarding a loan for $569,000.00, The Original Lender
of the April 30, 2007 Reshaw loan is Countrywide Bank, FSB. The signed Note is NOT
indorsed: (See Exhibit “B” attached within)

a. This copy of the Darryl M. Reshaw Note shows No indorsement

Page 2 of 10 Factual Affidavit of Joseph R, Esquivel Je for- Darryl M. Reshaw ~ 345 Phillips Br, Fayetteville, GA
30214

 
Case 3:20-cv-00063-TCB-RGV Document 1-1 Filed 04/30/20 Page 33 of 38

1

14. The Deutsche Alt-A Securities Mortgage Loan Trust, Series 2007-0A3 is not named in any
way on the Darryl M. Reshaw Note.

a, Select Portfollo Servicing Inc., is not named of referenced in any way on the Darty!
M, Reshaw Note,

b. DB Structured Products, Inc.,as Sponsor for the Deutsche Alt-A Securities
~ Mortgage Loan Trust, Series 2007-OA3 is not named or referenced in any way on
the Darryl M. Reshaw Note.

c, MortgagelT Securities Corp., as Depositor for the Deutsche Alt-A Securities
Mortgage Loan Trust, Series 2007-OA is not named or referenced in any way on
the Darryl M. Reshaw Note.

d, HSBC Bank USA, National Association as Trustee for the Deutsche Alt-A
Securities Mortgage Loan Trust, Series 2007-OA3 is not named or referenced in
any way on the Darryl M. Reshaw Note.

18. The Derryl M. Reshaw Note states, “In return for a loan that I have received, I promise to
pay ...” This verbiage refers to a “loan” that occurred in the past. Between the Note and the
Security Deed, neither state or even indicate who gave a “loan,” when the “loan” happened, how
much wes given for the “loan,” How did the “loan” take place, and what was “loaned” - “eredit”
or “money,” and if eredit, where did the ‘igredit” come from, and whether the “credit was backed
by “money.” Without this information in the Note and Security Deed, there is no proof in the
Darryl M. Reshaw Note and Security Deed thet shows “consideration” was given to Darryl M.
Reshaw for a “loan.” The Darryl M. Reshaw Note and the Security Deed do not say that

Countrywide Bank, FSB, gave Darryl M. Reshaw a “loan” or any consideration of any kind,

16. Per the language in the Note, the Note and the “loan” are two different matters. Neither

Page 3 of 10 Faetual Affidavit of Joseph R. Esquivel Je for= Darryl Ad. Reshaw = 345 Phillips Dr, Fayetteville, GA
30314

 
Case 3:20-cv-00063-TCB-RGV Document 1-1 Filed 04/30/20 Page 34 of 38

provides proof/evidence as to who gave the alleged “loan,” when the alleged “lean” happened, how
much was given for the alleged “loan,” how did the alleged “loan” take place, and what was
“Joaned” —“eredit” or “money,” and if it wae oredit, where did the “eredit” come from, and whether
the “credit was backed by “money.” The Note and the Security Deed do not say that Countrywide
Bank, FSB, gave Darryl M. Reshaw a “loan” or any consideration of any kind.

17, Without the factually unsupported clause in the Note, “Jn return for a loan I have
received ...°, there is nothing in the Note or the Security Deed that states that any kind of “loan,”
as defined by State Law or Black’s Law Dictionary, or eny other consideration was given to Darryl
M. Reshaw.

18, The Darryl M. Reshaw Note is not evidence ofa “loan” given by Countrywide Bank, FSB,
to Darryl M. Reshaw.

19. | have looked at a Security Deed of Darryl M. Reshaw dated April 30, 2007 and filed in the
Official Records of the Fayette County Clerk of the Court on May 14, 2007 as ins? BK:3229
PG: 467-487. (See Exhibit “C” attached within)

a. The Deutsche Alt-A Secutities Mortgage Loan Trust, Series 2007-OA3 is not
named in any way to the Darryl M. Reshaw Security Deed

b. Select Portfolio Servicing Inc., is not named or referenced in any way on the Darry!
M. Reshaw Security Deed

ce. DB Structured Products, Inc., as Sponsor for the Deutsche Alt-A Securities
Mortgage Loan Trust, Series 2007-OA3 is not named or referenced in any way on
the Darryl M. Reshaw Security Deed

d, MortgagelT Securities Corp., as Depositor for the Deutsche Alt-A Securities
Mortgage Loan Trust, Serles 2007-OA3 ia not named or referenced in any way on
the Darryl M. Reshaw Security Deed

Page 4 of 10 Faetual Affidavit af Joseph R. Esquivel Jv for- Darryl M, Reshew — 343 Phillips Br, Fayetteville, GA
30214

 

 
Case 3:20-cv-00063-TCB-RGV Document 1-1 Filed 04/30/20 Page 35 of 38

Deed to Secure Debt", dated May 11, 2012 and filed in the Official Records of the Fayette
County Clerk of the Court on May 24, 2012 as inst 884061 BK: 3896 PG: 546, signed by
Serna Harman and Franisco J. Avila Jr as Vice President and Assistant Vice President and
notarized May 11, 2012 by Quan Nguyen, Texas Notary Commission #N/A, where Bank of
America, N.A., Successor by Merger to BAC Home Loans Servicing, LP FKA Countrywide
Home Loans Servicing, LP grants, assigns, and transfers to HSBC Bank USA, National
Association, as Trustee for the Holders of the Deutsche Alt-A Securities, Inc. Mortgage Loan
Trust, Mortgage Pass-Through Certificates Series 2007-OA3, (See Exhibit “G” attached

within)

27. There is no sale of the Darryl M. Reshaw Mortgage Loan caused through the Darryl M.
Reshaw Transfer and Assignment of Deed to Secure Debt.

28, The Darryl M. Reshaw Assignment of Security Deed was recorded on May 24, 2012, which
is five (5) years after the Trust closed on or about May 31, 2007, with, allegedly, Darryl M.
Reshaw’s Note and Security Deed already in the Trust.

99, The transfer and sale of all Beneficial Interest of the Darryl M. Reshaw Security Deed to
Deutsche Alt-A Securities Mortgage Loan Trust, Series 2007-OA3 should have been done
on or before the Closing Date of the Deutache Alt-A Securities Mortgage Loan Trust, Serles
2007-OA3 which was May 31, 2007. The requirements for defining a REMIC from IRS can
be found at 26 USCA #860 A thru G and a by going to

 

Securities Mortgage Li Loan Trust, Series 5 2007-043 is unable to have any other assets put
into the Deutsche Alt-A Securities Mortgage Loan Trust, Series 2007-OA3 after the Closing
Date of May 31, 2007. The Assigning of a defective obligation to the REMIC also goes
against what is required (Verbatim provided In pertinent part below)
USCA stands for United States Code Annotated.
Title 26 is the Internal Revenue Code
Subchapter M includes Regulated Investment Companies and Real Estate

Page 7 of 10 Faetual Affidavit af Joseph R, Exquivel dv fore Darryl M. Reshaw = 345 Phillips Dr, Fayetteville, GA
30214

 
Case 3:20-cv-00063-TCB-RGV Document 1-1 Filed 04/30/20 Page 36 of 38

Investment Trusts.
26 U.S.C. 860D
United States Cade, 2009 Edition
Title 26 - INTERNAL REVENUE CODE
Subtitle A - Income Taxes
PART IV - REAL ESTATE MORTGAGE INVESTMENT CONDUTTS
See. 860D - REMIC defined
From the U.S. Government Printing Office, www.gpo.gev
$860D, REMIC defined
(a) General rule
For purposes of this title, the terms “real estate mortgage investment conduit” and
*REMIC” mean any entity-—
(4) as of the close of the 3rd month beginning after the startup day and at all times
thereafter, substantially all of the assets of which cansist of qualified mortgages and

 

30. The Assignment of Security Deed dated May 11, 2012 and filed in the Official Records of
the Fayette County Recorders’ Office on May 24, 2012 assigned a defective obligation to
the Deutsche Alt-A Securities Mortgage Loan Trust, Series 9007-0A3 as this loan was in
default when the assignment was filed. This information o can be found iby going t to the

 

26 U.S.C, 860G(a)(4)(B)dD
(a) Definitions
(4) Qualified replacement mortgage
The term “qualified replacement mortgage” means aby obligation—

(A) which would be a qualified mortgage if transferred on the atartup day in exchange for
regular or residual interests in the REMIC, and

(il) a defective obligation within the 2-year period beginning on the startup day.

Page 8 of 10 Faetual Affidavit of foseph &. Lesquivel Jr for- Darryl M. Reshaw — 345 Phillips De, Fayetteville, GA
30214

 
Case 3:20-cv-00063-TCB-RGV Document 1-1 Filed 04/30/20 Page 37 of 38

31, Lhave looked at the Fayette County Record relating to the Darryl M, Reshaw Security Deed
dated April 30, 2007. The Fayette County Record shows no record of a release of the Security
Deed as required in covenant 23 of the Secutity Deed which states, “Release, Upon payment
of all sums secured by this Security Instrument, Lender shall caricel this Security Instrument.
Borrower shall pay any recordation costs...” This has not happened,

49. At that moment when the Darryl M. Reshaw loan was sold to the Sponsor of the Deutsche
Alt-A Securities Mortgage Loan Trust, Series 2007-0A3, the terms ef satisfaction in the Darryl
M, Reshaw Security Deed were contractually extinguished or perfected upon the sale of the Darryl
M. Reshaw Note, which is deemed a bona fide sale.

33. The Darryl M. Reshaw Security Deed does not distinguish how “payment of all sums
secured by this Security Instrament” should be made or by whom. When the sale of the Darryl M.
Reshaw loan to the Sponsor of the Deutsche Alt-A Securities Mortgage Loan Trust, Serles 2007-
OA3 took place, that payment for the Darryl M. Reshaw Note satisfied Covenant 23 of the Darryl
M, Reshaw Security Deed.

34, The Darryl M. Reshaw Security Deed is not an enforceable security instrument/lien since
the Darry] M. Reshaw Security Deed became void when Lender, sold the “loan” to the Sponsor of
the Deutsche Alt-A Securities Mortgage Loan Trust, Series 2007-0A3.

Page Vof'10 Faerual Affidavit of Joseph R Esquivel dp for= Darryl M. Reshaw = 345 Phillips Dr, fayetteville, Gd
dda 14

 
Case 3:20-cv-00063-TCB-RGV Document 1-1 Filed 04/30/20 Page 38 of 38

The above statements are affirmed by me under penalty of perjury under the laws of the
State of Texas to be true and correct to the best of my knowledge and belief, are based on my
own personal knowledge, and I am competent to make these statements.

FURTHER THE AFFIANT SAYETH NAUGHT

 

k K ht pdt_| / Executed on
pel}

 

Joseph R Esquivel, Jr.
Private Investigator License # A20449
Mortgage Compliance Investigations LLC
STATE OF TEXAS )
)
COUNTY OF TRAVIS )

Subsoribed and sworn before me, Lay AL. Eoserta

 

   

LORI M, ERQUIVEL
_ Wotery 10 # 130887800

My Commission Expires
Maroh 28, 2019

 

age 10 of 10 Facwal Affidavit of Joseph R, Esquivel Jr for- Darryl M. Reshaw = 345 Phillips Dr, Fayetteville, Ga
303 14

 
